Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 1 of 28 PageID 860




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    KRISTEN SCHOFIELD,

          Plaintiff,

     v.                                Case No. 8:19-cv-3097-VMC-TGW

    GOLD CLUB TAMPA, INC.,
    MICHAEL TOMKOVICH,
    DOE MANGERS 1-3 and
    DOES 4-100,

         Defendants.
    _____________________________/

                                   ORDER
          This matter comes before the Court upon consideration of

    Plaintiff Kristen Schofield’s       Motion for    Partial   Summary

    Judgment, filed on January 4, 2021. (Doc. # 55). Defendants

    Gold Club Tampa, Inc. and Michael Tomkovich responded on

    January 19, 2021. (Doc. # 56). Schofield replied on February

    1, 2021. (Doc. # 60). For the reasons that follow, the Motion

    is granted.

    I.    Background

          A.   Gold Club General Operations

          Defendant Gold Club Tampa, Inc. operates a restaurant

    and adult entertainment club in Tampa, Florida. (Doc. # 55-6

    at 11:11-12:5, 85:13-24). Defendant Michael Tomkovich is the

    current owner of Gold Club. (Id.).
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 2 of 28 PageID 861




         In   addition   to   serving       food   and   drinks,   Gold   Club

    provides adult entertainment in the form of exotic dancers.

    (Id. at 59:13-18). The main area of the two-story club boasts

    a stage, and during any given shift a house DJ plays music

    while dancers perform on the stage. (Id. at 34:3-10, 36:13-

    14, 83:9-11; Doc. # 55-5 at 40:2-41:11).

         The DJ uses a list of dancers present at the club to

    “set[] up some sort of a rotation.” (Doc. # 55-5 at 40:19-

    41:11). Over the course of the night, “the DJ goes down the

    list calling out names of dancers to dance on stage.” (Doc.

    # 55-6 at 35:4-9). Dancers “tell the DJs what songs they want

    to listen to,” and when their names are called “they dance to

    those songs they picked out.” (Id. at 35:12-13). The DJ plays

    each song for roughly two and a half minutes before calling

    the next dancer. (Doc. # 55-5 at 41:12-23).

         A dancer is not required to dance on stage when her name

    is called, and some dancers choose to never go on stage. (Doc.

    # 55-6 at 34:11-20, 35:24-25). However, “most of [the dancers]

    like to [go on stage] because that’s where they get the bulk

    of their tip money, and that’s how they meet a customer, and

    that’s how they end up taking them back and doing a VIP

    dance.” (Id. at 34:17-20). If a dancer does not go on stage




                                        2
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 3 of 28 PageID 862




    when she is called, the DJ “skip[s] them and go[es] to the

    next one.” (Id. at 35:2-3).

         In addition to watching dancers on stage, a patron may

    purchase a VIP dance. A VIP dance is a single lap dance to

    one song, performed “in big open booths.” (Id. at 65:4-7).

    Gold Club also offers several private VIP or champagne rooms.

    (Id. at 25:13). Patrons may purchase time with a dancer in a

    champagne room in fifteen-minute increments, up to the whole

    night. (Id. at 30:11-23; Doc. # 55-5 at 43:25-44:6).

         To purchase VIP dances or time in a champagne room, a

    customer must “go back and talk to the VIP host.” (Doc. # 55-

    5 at 45:2-5). The VIP host collects the money, “rings it in,

    asks how many dances you’re going to do . . . and charges

    accordingly.” (Doc. # 55-6 at 47:8-12).

         VIP hosts, who are paid hourly wages by Gold Club, ensure

    a customer has paid before any scheduled dance goes forward.

    (Id. at 67:3-12; Doc. # 55-5 at 45:13-16). Even if a customer

    gives the money directly to a dancer, the dancer will “get

    [the money] from the customer, [and] hand it to the VIP host.”

    (Doc. # 55-6 at 47:13-18).

         VIP hosts are also, “for lack of a better term, the dance

    tracker[s].” (Doc. # 55-5 at 43:10-11). Throughout the night,

    VIP hosts “watch[] how many dances are being done and mak[e]


                                     3
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 4 of 28 PageID 863




    sure the customer isn’t assaulting the dancer.” (Id. at 57:15-

    58:16; Doc. # 55-6 at 61:21-22). The VIP host writes down

    each dancers’ VIP dances and champagne room time on a “VIP

    sheet.” (Doc. # 55-6 at 61:3-62:5).

         Every night, the VIP host tallies the number of dances

    on the VIP sheet to “double-check” the club’s income. (Doc.

    # 55-5 at 57:15-58:16). Gold Club charges customers a $5 fee

    per song for each VIP dance purchased (Id. at 43:7-8; Doc. #

    55-6 at 37:10-12) and a base fee to use each champagne room.

    (Doc. # 55-6 at 25:22-26:3, 62:9-63:3; Doc. # 55-5 at 44:5-

    45:16). The dancer’s fee, which she negotiates with the

    customer, is in addition to these base fees. (Doc. # 55-6 at

    25:22-26:3, 30:6-10, 32:7-13). At the end of the night, the

    VIP host “gives the entertainer back [her portion of the

    money] and keeps [the club’s portion].” (Id. at 37:10-12;

    Doc. # 55-5 at 43:7-16). Dancers sign out at the end of the

    night and “indicate the amount of income that she made and

    the hours she was there.” (Doc. # 55-5 at 27:12-19, 55:5-7).

         Dancers keep whatever tips they make on stage, in VIP

    dances, or in champagne rooms. (Doc. # 55-6 at 25:22-25).

    Gold Club does not pay dancers any hourly wages or give

    dancers any form of a paycheck. (Doc. # 55-5 at 23:9-20). All




                                     4
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 5 of 28 PageID 864




    money   earned   by   dancers   comes   from   tips   or   customers

    purchasing dances. (Id. at 28:9-29:1).

         B.    Gold Club Dancer Policies

         In order to perform at Gold Club, a dancer must “produce

    valid identification”, “[a]nswer some generic questions as

    far as if she’s performed anywhere else or [] performed

    before,” and “[go] through kind of an audition process as far

    as getting on stage to see how she handles herself in terms

    of making eye contact, engaging with the guests.” (Id. at

    38:25-39:10). Once “that is over and done with, then the

    determination is made as to whether or not [Gold Club will]

    go ahead and lease her space.” (Id. at 39:11-13). “Typically

    the manager on duty” decides whether Gold Club leases the

    space or not. (Id. at 39:15, 49:2-9).

         After Gold Club determines a dancer may perform, she

    signs a “performance agreement/lease agreement.” (Doc. # 55-

    6 at 43:3-6). The agreement states that the “relationship of

    the parties hereto is that of The Business as ‘Licensor’ and

    ‘Lessor’ and Performer is a Licensee and Temporary Space

    Lessee and no employee/employer relationship exists between

    the Business and Performer.” (Doc. # 55-4 at 4).

         To perform at the club on any given night, dancers must

    pay a “lease fee.” (Doc. # 55-5 at 36:2-37:18). The lease fee


                                     5
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 6 of 28 PageID 865




    begins at $10 if the dancers arrive before 7:00PM and goes up

    to $20 if dancers arrive after 7:00PM. (Id.). Gold Club does

    not fine dancers for leaving early, taking breaks, or failing

    to come to the club and perform. (Id. at 37:21-22; Doc. # 55-

    6 at 103:16-21).

         While performing, Gold Club does not require dancers to

    abide by any written employee rules, policies, or procedures,

    other than the laws and regulations mandated by the State of

    Florida and the City of Tampa. (Doc. # 55-6 at 79:22-80:4).

    Gold Club does not regulate the outfits that the performers

    wear. (Id. at 81:20-23). Performers do not have set schedules,

    they can arrive when they wish and work for as long or as

    little as they wish during operating hours. (Id. at 13:1-2,

    60:14-15, 78:16-22). These hours are from 12:00PM to 3:00AM

    on weekdays and 3:00PM to 3:00AM on weeknights. (Id. at 39:16-

    40:6). Even if a customer is willing to spend money and stay

    past 3:00AM, the club closes at 3:00AM. (Id.).

         C.    Instant Action

         On December 17, 2019, former dancer Steffanie A. filed

    the instant action against Gold Club, Tomkovich, and various

    Doe managers (collectively, Defendants) alleging violations

    of the Fair Labor Standards Act (FLSA). (Doc. # 1). Plaintiff

    Kristen Schofield filed her notice of consent to join the


                                     6
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 7 of 28 PageID 866




    litigation on January 20, 2020. (Doc. # 12). Schofield danced

    at Gold Club from at least January 2018 to February 2019.

    (Doc. # 55-2 at ¶ 3).

         On February 6, 2020, this Court granted Defendants’

    motion to compel arbitration as to Steffanie A. (Doc. ## 11,

    19). The Court found that Steffanie A. had signed a binding

    arbitration agreement with Gold Club and directed her to

    submit her claims to arbitration in accordance with that

    agreement. (Doc. # 19). The Court also stayed the proceedings

    with respect to Steffanie A. (Id.).

         Defendants     thereafter    filed       a   motion      to   compel

    arbitration    as    to   Schofield,        attaching    an    identical

    arbitration agreement. (Doc. ## 20, 20-1). Schofield did not

    file a response in opposition, thus the Court granted the

    motion as unopposed. (Doc. # 23). Schofield was directed to

    submit her claims to arbitration and the case was stayed as

    to her on February 24, 2020. (Id.).

         On June 9, 2020, Schofield filed a motion to vacate the

    Court’s order compelling arbitration. (Doc. # 26). Schofield

    explained   that    she   attempted    to    submit     her   claims   to

    arbitration with the American Arbitration Association (AAA),

    but Defendants failed to pay their share of the arbitration

    fee. (Id.).


                                     7
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 8 of 28 PageID 867




          The   Court   granted   Schofield’s   motion,   finding   that

    Defendants’ failure to pay the AAA the necessary fees was a

    default in contravention of the arbitration agreement. (Doc.

    # 31). Accordingly, the Court vacated its prior order (Doc.

    # 23) and lifted the stay of the case as to Schofield.

          Schofield now moves for partial summary judgment. (Doc.

    # 55). Schofield requests the Court find as a matter of law

    that she was misclassified as an independent contractor, that

    she was Gold Club’s employee, and that she is thus entitled

    to an employee’s protections under the FLSA. (Id. at 18).

    Gold Club has responded (Doc. # 56), Schofield has replied

    (Doc. # 60), and the Motion is ripe for review.

    II.   Legal Standard

          Summary Judgment is appropriate “if the movant shows

    that there is no genuine dispute as to any material fact and

    the movant is entitled to judgment as a matter of law.”         Fed.

    R. Civ. P. 56(a). A factual dispute alone is not enough to

    defeat a properly pled motion for summary judgment; only the

    existence of a genuine issue of material fact will preclude

    a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

    477 U.S. 242, 247-48 (1986).

          An issue is genuine if the evidence is such that a

    reasonable jury could return a verdict for the non-moving


                                      8
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 9 of 28 PageID 868




    party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

    (11th Cir. 1996) (citing Hairston v. Gainesville Sun Publ’g

    Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

    it may affect the outcome of the suit under the governing

    law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

    1997). The moving party bears the initial burden of showing

    the court, by reference to materials on file, that there are

    no genuine issues of material fact that should be decided at

    trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260

    (11th Cir. 2004) (citing Celotex Corp. v. Catrett, 477 U.S.

    317, 323 (1986)). “When a moving party has discharged its

    burden,   the   non-moving   party   must    then   ‘go   beyond   the

    pleadings,’ and by its own affidavits, or by ‘depositions,

    answers   to    interrogatories,     and    admissions    on   file,’

    designate specific facts showing that there is a genuine issue

    for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

    593-94 (11th Cir. 1995) (quoting Celotex, 477 U.S. at 324).

         If there is a conflict between the parties’ allegations

    or evidence, the non-moving party’s evidence is presumed to

    be true and all reasonable inferences must be drawn in the

    non-moving party’s favor. Shotz v. City of Plantation, 344

    F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact finder

    evaluating the evidence could draw more than one inference


                                     9
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 10 of 28 PageID 869




    from the facts, and if that inference introduces a genuine

    issue of material fact, the court should not grant summary

    judgment. Samples ex rel. Samples v. City of Atlanta, 846

    F.2d 1328, 1330 (11th Cir. 1988). But, if the non-movant’s

    response consists of nothing “more than a repetition of his

    conclusional      allegations,”        summary    judgment   is     not    only

    proper, but required. Morris v. Ross, 663 F.2d 1032, 1034

    (11th Cir. 1981).

    III. Analysis

           The FLSA defines “employee” broadly as “any individual

    employed by an employer.” 29 U.S.C. § 203(e)(1). Whether a

    plaintiff is an employee under the FLSA is a question of law

    for the court. Antenor v. D & S Farms, 88 F.3d 925, 929 (11th

    Cir.    1996).    To       determine   whether      an   employer-employee

    relationship exists, “courts look to the ‘economic reality’

    of the relationship between the alleged employee and alleged

    employer    and        whether    that       relationship     demonstrates

    dependence.” Scantland v. Jeffry Knight, Inc., 721 F.3d 1308,

    1311 (11th Cir. 2013). True, Schofield signed an agreement

    designating      her   a    “licensee”      and   stating   there    was   “no

    employee/employer          relationship”     between     herself    and    Gold

    Club. (Doc. # 55-4 at 4). However, the label attached to a

    relationship is dispositive only to the degree that it mirrors


                                           10
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 11 of 28 PageID 870




    economic reality. Harrell v. Diamond A Entm’t, Inc., 992 F.

    Supp. 1343, 1353 (M.D. Fla. 1997) (citation omitted).

          In determining the economic reality of the relationship,

    courts consider the following factors: (1) the nature and

    degree of control over the alleged employee; (2) the alleged

    employee’s opportunity for profit or loss; (3) the alleged

    employee’s investment in equipment or materials; (4) whether

    the service rendered requires a special skill; (5) the degree

    of permanency and duration of the working relationship; and

    (6) the extent to which the service rendered is an integral

    part of the alleged employer’s business. Scantland, 721 F.3d

    at 1311–12. No single factor is dispositive, and the list is

    not exhaustive. Id. at 1312 n.2 (citing Santelices v. Cable

    Wiring, 147 F. Supp. 2d 1313, 1319 (S.D. Fla. 2001)).

          Defendants argue that Schofield was not an employee, but

    a “licensee allowed to utilize the entirety of the Club

    premises to entertain the Club’s patrons.” (Doc. # 56 at 1-

    2). For support, Defendants rely on two cases from other

    circuits holding that exotic dancers were not employees under

    the FLSA. (Id.) (citing Hilborn v. Prime Time Club, Inc.,

    2012 WL 9187581 (E.D. Ark. July 12, 2012); Matson v. 7455,

    Inc., 2000 WL 1132110 (D. Or. Jan. 14, 2000)).




                                     11
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 12 of 28 PageID 871




          In contrast, Schofield cites a multitude of analogous

    cases in which exotic dancers were held to be employees as a

    matter of law. (Doc. # 55 at 9-11). The Third, Fourth, and

    Fifth Circuits have all found dancers to be employees of the

    clubs   in   which   they   performed.   See   Reich    v.   Circle    C.

    Investments, Inc., 998 F.2d 324, 329 (5th Cir. 1993) (“We

    reject the defendants’ creative argument that the dancers are

    mere tenants who rent stages, lights, dressing rooms, and

    music from Circle C.”); McFeeley v. Jackson St. Entm’t, LLC,

    825 F.3d 235, 244 (4th Cir. 2016) (“Considering all six

    factors together, particularly the defendants’ high degree of

    control over the dancers, the totality of circumstances speak

    clearly to an employer-employee relationship.”); Verma v.

    3001 Castor, Inc., 937 F.3d 221, 232 (3d Cir. 2019) (“[W]e

    easily conclude the dancers were dependent upon the business

    to which they render service. They were not, as a matter of

    economic     reality,   operating     independent      businesses     for

    themselves.” (internal citation and quotations omitted)).

          Although the Eleventh Circuit has not ruled on this

    question, several       district courts have issued comparable

    opinions. See, e.g., Shaw v. Set Enterprises, Inc., 241 F.

    Supp. 3d 1318, 1323-24 (S.D. Fla. 2017) (listing cases).

    District courts in the Eleventh Circuit have uniformly found


                                     12
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 13 of 28 PageID 872




    exotic dancers to be employees of the clubs in which they

    perform. Id.

          Although Defendants attempt to distinguish their case

    from these cases, the facts in the record do not support a

    different result. For the reasons below, the Court agrees

    with the greater weight of authority and concludes that

    Schofield was an employee of Gold Club under the FLSA.

          A.    Control

          The first factor in the economic reality test is “the

    nature and degree of the alleged employer’s control as to the

    manner in which the work is to be performed.” Scantland, 721

    F.3d at 1312. “Courts considering the status of exotic dancers

    under the FLSA generally look not only to the guidelines set

    by the club regarding the entertainers’ performances and

    behavior, but also to the club’s control over the atmosphere

    and clientele.” Butler v. PP & G, Inc., No. CIV.A. WMN-13-

    430, 2013 WL 5964476, at *3 (D. Md. Nov. 7, 2013).

          Gold Club argues that Schofield exercised significant

    control    over   most   aspects    of   her   work.   Specifically,

    Schofield set her own schedule, decided whether to dance on

    the stage or pursue more lucrative private dances, chose her

    own choreography, costume, and music, and determined for

    which customers she danced. (Doc. # 56 at 7).


                                       13
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 14 of 28 PageID 873




          The “mere fact that [Gold Club] has delegated a measure

    of discretion to its dancers does not necessarily mean that

    its   dancers     are    elevated   to   the    status      of   independent

    contractors. Indeed, one could say that the nature of a

    dancer’s    job    requires    some      measure      of    discretion   and

    flexibility.” Harrell, 992 F. Supp. at 1349. Schofield may

    have had some “freedom to work when she want[ed] and for

    whomever she want[ed],” but this Court must determine whether

    that discretion “merely mask[ed] the economic reality of

    dependence.” Martin v. Priba Corp., No. CIV.A.3:91-CV-2786-

    G, 1992 WL 486911, at *3 (N.D. Tex. Nov. 6, 1992) (citation

    omitted); see also Mednick v. Albert Enterprises, Inc., 508

    F.2d 297, 302 (5th Cir. 1975) (holding that an employer cannot

    “reliev[e] itself of its duties under the [FLSA] by granting

    [a worker] some legal powers where the economic reality is

    that the worker is not and never has been independently in

    the business which the employer would have [her] operate”).

          Like other courts examining the employment status of

    dancers, this Court concludes that Schofield did not exert

    control    over    any    “‘meaningful’        part    of    [Gold   Club’s]

    business.” Harrell, 992 F. Supp. at 1349. On the contrary,

    the record indicates Gold Club exercised significant control

    over Schofield while she danced.


                                        14
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 15 of 28 PageID 874




          First, dancers had to sign in when arriving at Gold Club

    and pay an escalating lease fee based on time of arrival.

    (Doc. # 55-5 at 27:12-19, 36:13-38:20, 55:5-7). Dancers also

    signed out at the end of the night and informed Gold Club how

    much income they made and how many hours they worked. (Id.).

    Other courts have found similar requirements to indicate

    control. See McFeeley v. Jackson St. Entm’t, LLC, 47 F. Supp.

    3d 260, 268 (D. Md. 2014), aff’d, 825 F.3d 235 (finding that

    one   example   of   a   club   exerting   significant     control     was

    requiring dancers to sign in upon arrival); Shaw, 241 F. Supp.

    3d at 1325 (finding an escalating house fee and sign-in

    requirement to lean in favor of control).

          Second, Gold Club employees tracked the income generated

    by each dancer and handled much of the money a dancer earned

    throughout the night. (Doc. # 55-6 at 46:23-25). Although

    dancers could collect tips directly, customers had to pay VIP

    hosts before a more expensive VIP or champagne room dance

    could occur. (Id. at 22:20-23:8, 47:8-18; Doc. # 55-5 at 43:5-

    16, 45:1-16). VIP hosts, not dancers, ensured payment was

    satisfied. (Doc. # 55-5 at 45:13-16). If a dispute with a

    customer   arose,    dancers    relied     on   either   VIP   hosts   or

    management to resolve the dispute. (Id. at 48:6-10). Only at

    the end of the night, after the VIP hosts subtracted Gold


                                       15
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 16 of 28 PageID 875




    Club’s cut, were dancers returned their money. (Id. at 43:7-

    16, 57:15-58:16; Doc. # 55-6 at 37:10-12, 22:8-23:8).

          Even if this practice was not codified in writing, the

    informal   policy        stripped   dancers    of    control   over   their

    earnings   for     the    night,    indicating      an   employer-employee

    relationship with the club. See Degidio v. Crazy Horse Saloon

    & Rest., Inc., No. 4:13-CV-02136-BHH, 2015 WL 5834280, at *3

    (D.S.C.    Sept.    30,    2015)    (finding     exotic    dancers    to   be

    employees of a club despite the club characterizing its

    policies as unwritten “custom” because the “bottom line is

    that the defendant employs practices that are very similar to

    the ‘rules’ imposed at other clubs”).

          Third, as in several other cases where dancers were found

    to be employees under the FLSA, Gold Club exercised complete

    control over the flow of customers into the club. Gold Club

    not only had total discretion over its advertising and the

    branding of the club (Doc. # 55-6 at 74:22-75:23), it had

    sole determination over which patrons could enter the club.

    (Id. at 100:1-15; Doc. # 55-5 at 35:13-17). Schofield thus

    had no control over the “visibility or quality” of the club

    and was “entirely dependent on [Defendants] to provide her

    with customers.” Butler, 2013 WL 5964476, at *4.




                                         16
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 17 of 28 PageID 876




          Other courts have found dancers to be employees where

    they had “no control over the customer volume.” Harrell, 992

    F. Supp at 1350; see also Butler, 2013 WL 5964476, at *4.

    Schofield may have had discretion over whom she approached

    within Gold Club, but her pool of customers was strictly

    limited to the individuals that Defendants drew to the club

    via advertising, then granted admission at the front door.

    Such reliance weighs in favor of economic dependence. See

    Butler, 2013 WL 5964476, at *4 (holding that the first factor

    “likely tips in favor of economic dependence, as Defendant

    exclusively    controls    the   flow   of    customers,      on   which

    Plaintiff depended for her income”).

          Schofield    was   entirely   dependent    on    Gold    Club   to

    maintain and operate the club. Gold Club owned the land where

    the club was located, purchased all supplies like the stage,

    poles,   lights,   and   audio   equipment,   was     responsible     for

    maintenance, cleaning, and upkeep of the facilities, paid all

    salaries for waitstaff, bartenders, DJs, and VIP hosts, and

    took care of all utilities like insurance, electricity, and

    water. (Doc. # 55-5 at 61:6-62:16; Doc. # 55-6 at 83:7-84:5,

    107:18-108:12, 67:3-9, 68:12-69:13). Dancers could only work

    within the business hours set by Gold Club, even if a customer




                                      17
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 18 of 28 PageID 877




    wanted to stay later. (Doc. # 55-5 at 51:5-52:3; Doc. # 55-6

    at 39:16-40:6).

          Other courts have held that even where a club did not

    exercise control “over the day-to-day decisions and work of

    its dancers,” it still exercised “significant control over

    the dancers by way of controlling the overall atmosphere of

    the   club    through     advertising,     setting   business    hours,

    maintaining      the    facility,    and   maintaining   aesthetics.”

    Butler, 2013 WL 5964476, at *4. Schofield’s economic status

    was “inextricably linked” to conditions over which Gold Club

    had   complete    control,    like    advertising,    customer   flow,

    overall club atmosphere, and facilities maintenance. Reich v.

    Priba Corp., 890 F. Supp. 586, 592 (N.D. Tex. 1995). Such a

    dynamic indicates economic dependence. Id.

          The Court is not persuaded by Gold Club’s argument that

    Schofield set her own schedule, or that Gold Club enforced

    few, if any, employment policies. (Doc. # 56 at 10). Other

    courts have found dancers to be employees despite flexible

    schedules and few formalized rules.

          For example, in Butler, the defendant did not create

    work schedules, did not mandate that the entertainers dance

    or dress a certain way, allowed each dancer to set her own

    fees, and set behavioral guidelines requiring only that the


                                         18
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 19 of 28 PageID 878




    dancers follow applicable laws. 2013 WL 5964476, at *3.

    Nonetheless,    the      court    held    that   the    club   exercised

    significant control because it alone was responsible for “the

    advertising,     location,       business    hours,     maintenance     of

    facility,    aesthetics,      and   inventory    of     beverages,”    and

    therefore “the atmosphere, clientele, and operation of the

    club.” Id. at *4.

          The   Court     finds   the    same    logic     applicable     here.

    “Although [Schofield] could choose [her] shifts, clients, and

    which dances to perform, such discretion is typical for an

    exotic dancer and does not, without more, establish that

    [Schofield] [was an] independent agent[].” See Shaw, 241 F.

    Supp. 3d at 1325 (finding dancers to be employees where they

    “had virtually no control over the customer volume, hours,

    food and drink, or overall atmosphere at the Clubs”).

          The   Court   is   similarly       unpersuaded    by   Gold   Club’s

    argument that dancers could negotiate their own prices. (Doc.

    # 56 at 13). According to Gold Club, it charged customers a

    base rate for the champagne rooms and a $5 fee for VIP dances,

    but the dancers were free to charge “whatever they want[ed]”

    on top of that. (Doc. # 56 at 14; Doc. #55-5 at 42:12; Doc.

    # 55-6 at 32:7-13).




                                        19
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 20 of 28 PageID 879




          Even if this were the case, courts examining comparable

    pricing arrangements have still found the dancers to be

    employees. The club in Degidio had a similar pricing strategy

    and made virtually the same argument at summary judgment as

    Gold Club. 2015 WL 5834280, at *2. The court in that case

    held that whether the club “characterized [the price of a

    dance] as a minimum price or a recommended price, the bottom

    line is that the Club influence[d] the pricing of the various

    performances offered.” Id. at *9.

          Likewise, in the instant case it is undisputed that Gold

    Club charged a fee of $5 for each VIP dance and set a base

    rate for each champagne room. (Doc. # 55-5 at 28:17-18, 42:1-

    25, 45:2-16; Doc. # 55-6 at 25:14-26:9, 62:9-18). Dancers

    were aware of these rates because management “explain[ed]

    [the rates] to [dancers] during the audition process and lease

    process.” (Doc. # 55-5 at 42:8-25, 45:2-12, 53:25-54:8; Doc.

    # 55-6 at 28:21-10). Whether the dancers could negotiate

    higher prices or not, “[i]t is clear that the Club affect[ed]

    the pricing through the fees it imposes on the entertainers

    for use of the [VIP dance booths and champagne rooms].”

    Degidio, 2015 WL 5834280, at *9. Such influence leans in favor

    of an employer-employee relationship. Id.




                                     20
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 21 of 28 PageID 880




          Gold Club “tightly control[led] the atmosphere of its

    business” and Schofield could only exercise creative freedom

    within this carefully curated environment. See Degidio, 2015

    WL 5834280, at *12 (finding dancers to be employees at a club

    with “virtually no rules except for those mandated by state

    and local laws” because the club “tightly control[led] the

    atmosphere of its business”). Such control supports a finding

    that the “economic reality” of the relationship was that of

    an employer and employee. Id. The first factor therefore cuts

    in favor of economic dependence.

          B.     Opportunity for Profit or Loss

          The second factor is “the alleged employee’s opportunity

    for profit or loss depending upon [her] managerial skill.”

    Scantland, 721 F.3d at 1312. The focus in applying this factor

    “should remain on the worker’s contribution to managerial

    decision-making and investment relative to the company’s.”

    McFeeley, 825 F.3d at 244.

          Gold    Club    argues      that   the   dancers    exercised     a

    significant degree of control over the opportunity for profit

    or loss. (Doc. # 56 at 14). Specifically, a dancer could

    determine when she showed up to work, how often she showed up

    to   work,   how     long   she   performed,   which     customers    she

    entertained, and what type of dances she offered. (Id.).


                                        21
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 22 of 28 PageID 881




          “This argument — that dancers can ‘hustle’ to increase

    their profits — has been almost universally rejected.” Shaw,

    241 F. Supp. 3d at 1325; see also Thompson v. Linda And A.,

    Inc., 779 F. Supp. 2d 139, 149 (D.D.C. 2011); Harrell, 992 F.

    Supp. at 1352 (stating “[t]hat a dancer may increase her

    earnings    by   increased     ‘hustling’   matters    little”    for

    determining opportunity for loss and/or profit). Instead,

    courts have routinely held that “where the clubs are primarily

    responsible for drawing customers to the club and set minimum

    fees for services, the clubs [] exercise significant control

    over the dancers’ opportunity for profit.” Reich v. Circle C.

    Invest., Inc., 998 F.2d 324 (5th Cir. 1993).

          Most courts have found that the risk of loss is much

    greater for the club than for its entertainers. Clincy v.

    Galardi S. Enters., Inc., 808 F. Supp. 2d 1326, 1346 (N.D.

    Ga. 2011) (collecting cases); see also Reich v. Priba Corp.,

    890 F. Supp. 586, 593 (N.D. Tex. 1995) (“[E]ntertainers do

    not control the key determinants of profit and loss of a

    successful enterprise.”).

          This Court comes to the same conclusion. Gold Club

    controlled the flow of customers through advertising and

    branding   (Doc.   #   55-6   at   74:22-75:23),   determined    which

    customers were allowed to enter the club (Doc. # 55-5 at


                                       22
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 23 of 28 PageID 882




    35:13-17), and charged base rates for its VIP dances and

    champagne rooms. (Id. at 28:17-18, 42:1-25, 45:2-16; Doc. #

    55-6   at    25:14-26:9,   62:9-18).    In    doing   so,     Gold   Club

    “exercised significant control over the Dancers’ opportunity

    for profit.” Shaw, 241 F. Supp. 3d at 1326.

           As far as the potential for losses, all overhead costs

    fell on Gold Club, including utilities, advertising, and the

    salaries of bartenders, VIP hosts, and kitchen staff. (Doc.

    # 55-5 at 61:6-62:16; Doc. # 55-6 at 83:7-84:5, 107:18-108:12,

    67:3-9, 68:12-69:13). Dancers did not pitch in for these

    costs, nor were they consulted on managerial decisions such

    as how much to charge for food or drinks. (Doc. # 55-6 at

    82:5-13, 107:18-22).

           Indeed, the only risk of loss a dancer could incur was

    the nightly lease fee of $10 to $20, depending on when she

    arrived. (Doc. # 55-5 at 36:2-37:18). Gold Club’s risk of

    profit and loss thus far exceeded that of Schofield and the

    other dancers, and the second factor weighs strongly in favor

    of finding an employer-employee relationship.

           C.    Investment in Equipment or Materials

           The third factor in the economic reality test is “the

    alleged     employee’s   investment    in    equipment   or   materials

    required for [her] task.” Scantland, 721 F.3d at 1312. Gold


                                     23
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 24 of 28 PageID 883




    Club points out that employees generally do not invest their

    own money into their employers’ business to generate profit,

    but here the dancers spent their own money on the outfits and

    accessories they needed to work. (Doc. # 56 at 15-16).

           As with the second factor, the investment analysis

    focuses on the entertainer’s investment relative to that of

    the club. McFeeley, 825 F.3d at 244. “[C]ourts which have

    addressed this factor have almost universally concluded that

    a dancer’s investment is minor when compared to the club’s

    investment.” Harrell, 992 F. Supp. at 1350.

          This case is no exception. Indeed, the facts of this

    case mirror Shaw, where the court held:

          Like employees in many fields, the Dancers were
          financially   responsible    for   maintaining   an
          appearance suitable to their work environment.
          Specifically, the Dancers invested in their hair,
          makeup, and costumes. In contrast, Defendants'
          investments included the club facilities, parking,
          stages, fixtures, décor, advertising and promotion,
          bartenders, waitresses, hostesses, security staff,
          music equipment, and general operating bills and
          expenses. Defendants’ investments in the Clubs
          clearly and substantially outweighed the Dancers’
          investments. Thus, the third factor weighs in favor
          of the Dancers being employees.

    241 F. Supp. 3d at 1326.

          Like the dancer in Shaw, Schofield’s investment was

    limited to her “costumes . . . makeup and shoes.” (Doc. # 56

    at 15-16). Gold Club’s investment was far more significant,


                                     24
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 25 of 28 PageID 884




    encompassing virtually the same expenses as the club in Shaw.

    (Doc. # 55-5 at 61:6-62:16; Doc. # 55-6 at 83:7-84:5, 107:18-

    108:12, 67:3-9, 68:12-69:13). Therefore, this court comes to

    the same conclusion and finds that the third factor weighs

    heavily in favor of Schofield being an employee.

           D.    Special Skill

           The   fourth   factor    is   “whether    the   service     rendered

    requires a special skill.” Scantland, 721 F.3d at 1312. Other

    courts have nearly all held that “there is no special skill

    required to be an exotic dancer, pointing to the lack of

    instruction, certification, and prior experience required to

    become an exotic dancer.” McFeeley, 47 F. Supp. 3d at 271–72

    (citing cases); see also Clincy, 808 F.Supp.2d 1326, 1348

    (N.D. Ga. 2011) (finding no special skill required even though

    club   preferred      prior   experience   and    required    dancers    to

    audition).     “Although      different    entertainers      may   possess

    varying degrees of skill, there is no indication that a high

    degree of skill or experience is necessary.” Stevenson v.

    Great Am. Dream, Inc., No. 1:12-CV-3359-TWT, 2013 WL 6880921,

    at *5 (N.D. Ga. Dec. 31, 2013).

           The Court agrees with this authority. Gold Club did not

    require dancers to have any kind of special skill that would

    bring them outside the FLSA’s definition of an employee.


                                         25
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 26 of 28 PageID 885




    Although Gold Club asked about prior experience, it did not

    require dancers to have any formal training, certification,

    license, or experience. (Doc. # 55-6 at 80:5-12). For some

    women, Gold Club was the first club at which they ever worked.

    (Doc. # 55-5 at 62:24-63:1). Thus, the fourth factor weighs

    in favor of finding that the dancers are employees.

          E.    Permanency and Duration of Employment

          Fifth, the Court considers “the degree of permanency and

    duration of the working relationship.” Scantland, 721 F.3d at

    1312. Schofield did not have a set schedule and was not

    required to provide advance notice of her selected shifts.

    (Doc. # 55-6 at 13:1-2, 60:14-15, 78:16-22). Nor was she

    punished if she left early or failed to come in and dance on

    a certain night. (Id. at 103:16-21). This factor therefore

    tips against a finding of employee status.

          However, “courts have generally accorded this factor

    little weight in challenges brought by exotic dancers given

    the inherently ‘itinerant’ nature of their work.” McFeeley,

    825 F.3d at 244 (citations omitted); see also Hart v. Rick’s

    Cabaret Int’l, Inc., 967 F. Supp. 2d 901, 921 (S.D.N.Y. 2013)

    (collecting cases).




                                     26
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 27 of 28 PageID 886




          F.    Integral Part of Business

          The sixth and final factor is “the extent to which the

    service rendered is an integral part of the alleged employer’s

    business.” Scantland, 721 F.3d at 1312. Defendants argue that

    Schofield and the other dancers were not integral to their

    business because Gold Club’s primary source of revenue was a

    cover charge, food, and alcohol. (Doc. # 56 at 17-18; Doc. #

    55-6 at 98:1-20). Additionally, Defendants argue that Gold

    Club had other forms of entertainment such as pool tables and

    televisions showing sports. (Doc. # 55-6 at 33:5-22).

          “Courts have uniformly characterized such arguments as

    ‘simply unconvincing,’ ‘absurd,’ and ‘fl[ying] in the face of

    logic.’” Vaughan v. M–Entm’t Props., LLC, No.14–CV–914–SCJ,

    2016 WL 7365201 (N.D. Ga. Mar. 15, 2016) (internal citations

    omitted).    “Without   exotic   dancers,    the   Clubs   would   be

    ordinary bars, not strip clubs.” Shaw, 241 F. Supp. 3d at

    1327. The sixth factor weighs heavily in favor of finding

    employee status.

    IV.    Conclusion

           Five of the six factors weigh in favor of concluding

    that Schofield and the other dancers were employees of Gold

    Club. “The only factor in [Gold Club’s] favor — the permanence

    of the relationship — does not cut so strongly in that


                                     27
Case 8:19-cv-03097-VMC-TGW Document 64 Filed 02/12/21 Page 28 of 28 PageID 887




    direction as to come close to outweighing the other five.”

    Verma, 937 F.3d at 232.

          The economic reality is that Schofield was entirely

    dependent on Gold Club for her economic opportunities, and

    Gold Club exerted significant control over Schofield while

    she was dancing. Therefore, the totality of the circumstances

    leads this Court to conclude that Schofield was an employee

    of Gold Club as defined by the FLSA.

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

    (1)   Plaintiff Kristen Schofield’s Motion for Partial Summary

          Judgment (Doc. # 55) is GRANTED.

    (2)   The Court finds that, as a matter of law, Schofield was

          an employee of Gold Club within the meaning of the FLSA.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    12th day of February, 2021.




                                     28
